UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-10890
                         Summary Calendar


          LOUIS M. DYLL; JOYCE DYLL; EDWARD JAMES DYLL;
            MICHAEL ANDREW DYLL; KATHERINE ROSE DYLL,

                                               Plaintiffs-Appellees,

                              VERSUS

                      PAUL W. ADAMS; ET AL.,

                                                         Defendants,

                          PAUL W. ADAMS,

                                               Defendant-Appellant.


          Appeal from the United States District Court
               for the Northern District of Texas
                          (3:92-CV-698)


                         February 2, 2000
Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.
PER CURIAM:*
     In May 1999, Paul W. Adams ("Adams") filed a motion under Rule

60(b)(6) in the district court seeking to vacate a judgment entered

in favor of Louis M. Dyll, et al. ("plaintiffs") by the district

court in July 1997 against Adams and two other defendants.   The two

other defendants appealed such judgment but Adams did not appeal.

On appeal, this Court reversed and vacated the award of actual


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
damages and punitive damages in favor of the plaintiffs.                The

district court denied Adams’ motion for relief under Rule 60(b)(6)

and Adams appealed.

      We have carefully reviewed the briefs, the reply brief, the

corrected record excerpts and relevant portions of the record

itself.    For the reasons stated by the district court in its

Memorandum Opinion and Order filed under date of June 30, 1999, we

are   unable   to   conclude   that   the   district   court   abused   its

discretion in denying Adams’ motion. Accordingly, the Order of the

district court is AFFIRMED.




                                      2